Exhibit 10.3
 
Equity and Assets Transfer Agreement
 


 
Party A: GuoJian (Hong Kong) Group Limited Company
Address:
Legal Representative: Wu Su
Guo                                                                           Position:
Chairman                                           Nationality: China


 
Party B: Rebornne New Zealand Limited Company
Address: Level-24, 120 Albert Street, Auckland, New Zealand
Legal Representative: Dairy
Global                                                                           Position:
Chairman                                           Nationality: New Zealand


 
Party C: Rebornne (GuangZhou) Dairy Limited Company
Address: High-Tech Industrial Park, East Zeng Jiang Street, Zeng Jiang City,
Guang Zhou,
               Guang Dong, China
Legal Representative: Dairy
Global                                                                           Position:
Chairman                                           Nationality: New Zealand


 
To perform full play advantages of all parties, optimize the product structure
and the organizational structure of enterprises, improve the overall quality and
socio-economic benefits; Parties A, B and C have gone through serious
investigation and study on the basis of friendly consultation in line with the
principle of voluntariness, mutual benefit and paid; Party B agreed to transfer
its Party C’s equity and assets to Party A according to the “Foreign Law of the
People’s Republic of China”, “Rules for Foreign Law Implementation of the
Chinese People’s Republic”, “Investor Equity of the Foreign-Invested Enterprises
to change certain Provisions” etc relevant laws and regulations with conditions
below:
 
I.  
Transfer Target.

 
Party B owned 100% of Party C equity, which means Party B is the wholly-owned
controlling shareholder. Party B agreed to transfer the equity, assets and
license of Party C it held to Party A (except Rebornne brands and products,
market channels), Party A accepted the transfer. Party B will withdrawal the
Rebornne product brands authorization from Party C.
 
II.  
Party C Assets Assessment Before the Transfer

 
Before 12th January 2012, Party A and B together hired a professional evaluation
firm to assess the audit and payment basis of Party C’s all fixed assets and
intangible assets, asset credit and debt in accordance with this agreement from
the signing date. Party C’s claims and debts occurred prior to the effective
date of this agreement should bear by Party B; Party C’s claims and liabilities
occurring after the effective date of this agreement shall bear by Party A.
 
 
1

--------------------------------------------------------------------------------

 
 
III.  
The Payment of Transferred Equity and Assets

 
1.  
The total amount of transferred equity and assets is RMB NINE Millions and FIVE
HUNDRED THOUSANDS (¥9,500,000,00)

 
2.  
The equity and asset transfer payment will be paid in three terms by Party A:

 
First Term: Party A will make first equity and asset transfer payment of RMB
FOUR MILLIONS to Party B within two working days according to this agreement
that signed by both parties in respect with professional assessment audit report
and list of assets (Attachment 1) handover procedures finished.
 
Second Term: Party B shall assist Party C to apply company name change and
equity transfer registration in Industrial and Commercial Department and China
Taxation Department. Party A should make second equity and asset transfer
payment term of RMB FOUR MILLIONS to Party B when the registrations settle.
 
Third Term: The remain RMB ONE MILLION and FIVE HUNDRED THOUSANDS must be paid
within five working days after ONE year from the date of agreement signed i.e.
before 17th January 2013.
 
IV.  
The Lease of the Land Use Rights

 
Before the equity and assets transfer agreement process, Party C bears the lease
of land use rights and relevant expenses of its plant. Party C will continue to
bear the lease of land use rights and related expenses to ensure the plant
production and operation after the equity and assets transferred.
 
V.  
Party C Company Name Change

 
For the benefit of Party C’s business future, the three parties agreed to change
Party C company name to GAO PEI (GuangZhou) Dairy Company Limited and register
at Industrial and Commercial Department after the equity and asset transferred.
 
VI.  
Manufacture and Sales

 
After equity and assets transferred, Party C should take into account the needs
of the company’s overall strategy and the principle of profit maximization
reasonable arrangements for the production.
 
VII.  
The Distribution of Profits

 
Party C legitimate operating profits, to pay various taxes and fees in
accordance with the law and the extraction of the three funds, remains are
allocated by the Party C’s shareholders.

 
VIII.  
Personnel Management and Systems

 
Reasonable agreements for the three win-win cooperation on the basis of Party
C’s staff, the recruitment of Party C workers, dismissal, redundant, wages,
benefits, labour protection, labour discipline and other matters handled in
accordance with the provisions of the Labour and Social Security in China.
 
 
2

--------------------------------------------------------------------------------

 
 
IX.  
Pledges and Commitments

 
Party A Pledges and Commitments:
 
1.  
Party A is the formal establishment of foreign enterprises in accordance with
the law subsisting under the laws of Hong Kong, have full legal rights and
authorization of Party C option to exercise the powers or the property owner,
and commencement and completion of this agreement equity mergers and
acquisitions.

 
2.  
Party A has received legal signed and submitted all necessary consents, approval
and authorization of this agreement.

 
3.  
This agreement is agreed and submitted by Party A, therefore, the terms of
agreement have restriction and execution to Party A.

 
4.  
Party A must ensure each pledge and commitment above is true and complete. If
Party A caused the transfer failure, Party A should compensate the economic
losses to Party B.

 
Party B Pledges and Commitments:
 
1.  
Party B is established under New Zealand law, in accordance with the law
existing foreign enterprises.

 
2.  
Party B has received legal signed and submitted all necessary consents, approval
and authorization of this agreement.

 
3.  
This agreement is agreed and submitted by Party B, therefore, the terms of
agreement have restriction and execution to Party B.

 
4.  
Agreed to change the name of Party C in accordance with Party A under the
enterprise unified naming.

 
5.  
Support Party C taking part into Party A’s overall development plan, according
to Party A unified development, business integration and adjustment.

 
6.  
Party B has to ensure that a true and complete list of assets and liabilities
provided have the force of law, and will take responsible and guarantee for the
claims and creditors before the agreement effective date.

 
7.  
Party B has to ensure the legitimacy of the trade with Party A in Hong Kong
region.

 
8.  
Party B must ensure each pledge and commitment above is true and complete. If
Party B caused the transfer failure, Party B should compensate the economic
losses to Party A.

 
Party C Pledges and Commitments:
 
1.  
Party C is formally established under PRC laws in accordance with the law the
existence of foreign-funded enterprises.

 
2.  
Party C has received legal signed and submitted all necessary consents, approval
and authorization of this agreement.

 
3.  
This agreement is agreed and submitted by Party C, therefore, the terms of
agreement have restriction and execution to Party C.

 
4.  
Party C does not exist any other ongoing processes of litigation, arbitration,
dispute, or any other proceedings, or in respect of such litigation,
arbitration, dispute or any other legal proceedings is not to fulfil the paper,
the judgment or order. And to ensure the integrity and legitimacy of rights
after the transfer of assets is not to take any loss of its value mortgages,
security and other actions.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
Party C must ensure each pledge and commitment above is true and complete. If
Party C caused the transfer failure, Party C should compensate the economic
losses to Party A.

 
X.  
Confidential

 
The three parties agreed to the contents of the agreement will not be disclosed
to any fourth party, except in accordance with the requirements of national law
and national judicial authorities need to be disclosed or three parties agreed
to disclose. Parties involved in the work should be strictly confidential.
 
XI.  
Cost-Sharing

 
1.  
All office operation expenses and labour salaries happened in Party C are
undertaken by Party B before 31st January 2012; and Party A will undertake the
office operation expenses and labour salaries since after 31st January 2012.

 
2.  
Party B bear the charges of the three parties’ agreement on the acquisition to
go through the approval and authorization procedures.

 
XII.  
Other Arrangements

 
1.  
In order to ensure the Party C’s production and operation lines to develop
smoothly while the three parties working on procedures include change the
shareholding and name of company and production licenses, Party B and C should
show adequate and reasonable assistance and customer relations support.

 
2.  
While applying the share transfer change of business registration, another
agreement that required from Industrial and Commercial Department called
“Industrial and Commercial Administrative Authority Specialized Format” (the
Format Protocol) need to be signed. Each party can sign the Format Protocol
separately, but be aware that the Format Protocol is only signed for change of
business registration. If the content on the Format Protocol is inconsistent
with this agreement, the contents of this agreement shall prevail.

 
3.  
Equity and transfer assets to shareholders, board resolution, Party C amendment
to the constitution is an effective complement to this agreement.

 
XIII.  
Effective

 
This agreement was signed and effective after the approval of the three parties
meeting of shareholders or board of directors who has the right institutions and
foreign trade departments and other government departments.
 
After the entry into force of this agreement, each party should as soon as
possible according to the agreement and the relevant state laws and regulations
to fulfil the application and approval procedures, to complete the goals set
forth in this agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
XIV.  
Uncovered Matters

 
The agreement and the relevant state laws and regulation are inconsistent,
should execute according to relevant state laws.
 
Uncovered matters in this agreement, both Party A and B should take further
consultations and signe supplemental agreement.
 
The dispute happened within this agreement will be under the jurisdiction of
people’s court of Party C located.
 
This agreement is prepaid in nine original copies; each party will have three
original copies for document applications and archive purposes.


 
Party A: GuoJian (HK) Holdings Limited
 
Legal Representative: Wu Su Guo
 
(signed)
 
 
Party B: Rebornne New Zealand Limited Company
 
Legal Representative: Dairy Global
 
(signed)
 
 
Party C: Rebornne (GuangZhou) Dairy Limited Company
 
Legal Representative: Dairy Global
 
(signed)
 
 
Date: 12th January 2012
 
 
 
 
15

--------------------------------------------------------------------------------